The Chancellor.
The notice of hearing is good,, and the service regular. The exceptions to the master’s report are filed too late; neverthless, if I were satisfied of merit on the part of the defendants/ and that the exceptions were not intended for *107delay, I' would let them stand. As it is, the exceptions must be overruled, and the hearing come on.
By consent, the cause was heard upon exceptions .to the report, and upon final hearing.
At this term the chancellor adopted the following General Rule :—
No other causes will be heard at a special term, except such as are set down by consent of parties, unless otherwise specially ordered by the court. A demurrer will not be overruled at a special term, nor will parties be permitted to use a special term to expedite a cause out of the usual course, unless by consent.